Citation Nr: 1619546	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-26 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to February 1971, to include service in the Republic of Vietnam from May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder. 

In June 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
Although the Board's remand instructions were not sufficiently complied with regarding the Veteran's tinnitus claim, as will be discussed below, the Board is granting the Veteran's tinnitus claim herein.  Moreover, as will also be discussed below, the Board is remanding the Veteran's bilateral hearing loss claim for compliance with the June 2014 remand instructions.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and there is credible evidence of a continuity of symptomatology of tinnitus from service.  



CONCLUSION OF LAW

Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his military service.  Specifically, he alleges that he began experiencing tinnitus during service.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  

The Veteran testified during his April 2014 Board hearing that he was exposed to a significant amount of noise in service from being around a great deal of artillery and gunfire.  He further testified that the ringing in his ears became noticeable at that time.  Notably, the Veteran's DD 214 documents his service in Vietnam from May 1968 to May 1969, military occupational specialty (MOS) as a lineman, and receipt of the Army Expert Badge in the M-14 rifle and M-16 rifle.  In light of the foregoing, the Board will presume that the Veteran was exposed to acoustic trauma in service.  

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of both in-service acoustic trauma and a continuity of symptomatology from service.  The Board is somewhat troubled by the absence of reports of tinnitus in service and for some years thereafter; however, the Board has considered the Veteran's explanation of experiencing tinnitus constantly since service during the April 2014 Board hearing, a VA audiological evaluation dated February 2010, and a September 2010 VA audiological examination.  The Board finds such reports plausible and the Veteran's reports of a continuity of symptomatology to be credible.  

The Board acknowledges the September 2010 VA audiological examination report and an August 2014 VA opinion of record in which the examiners concluded that it was less likely as not that the Veteran's tinnitus was related to service and provided a rationale for that opinion.  The Board does not find this evidence sufficient to overcome the presumption that tinnitus was incurred in service.

Given the foregoing, the Board concludes that entitlement to service connection for tinnitus is warranted on a presumptive basis.  38 C.F.R. § 3.309(a).


ORDER

Entitlement to service connection for tinnitus is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

As discussed in the previous Board remand, the Veteran contends that he has a bilateral hearing loss disability that his related to his military service, specifically due to acoustic trauma from being around the firing of artillery.  

In June 2014, the Board remanded the Veteran's bilateral hearing loss disability claim for an opinion as to the etiology of the Veteran's disability.  The Board determined in the June 2014 remand that a September 2010 VA audiological examination was inadequate for evaluation purposes as the examiner provided a negative opinion based only on the fact that the Veteran was not shown to have hearing loss in service.  Additionally, the examiner did not specifically address the Veteran's report of a continuity of hearing difficulty since separation from service.  Therefore, the Board remanded the Veteran's bilateral hearing loss disability claim for an adequate VA nexus opinion.

Pursuant to the June 2014 Board remand, the Veteran's claims folder was forwarded to a VA examiner for an opinion as to the etiology of the Veteran's bilateral hearing loss disability.  In a report dated August 2014, a VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure while in service.  The examiner's rationale for his conclusion was based on his finding that although the Veteran was exposed to hazardous noise levels while in service, electronic hearing testing conducted at enlistment and at discharge showed evidence that the Veteran did not have a significant threshold shift beyond normal variability/normal progression while in service.  Further, the examiner opined that the Veteran's current bilateral hearing loss disability is more likely than not caused by occupational and/or recreational noise exposure as well as some other etiology unrelated to noise exposure while in service.  Moreover, the examiner noted a review of medical literature pertaining to the implications for hearing loss as a result of noise exposure incurred during military service.  The examiner noted a finding from the literature that determined there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue had not yet been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, the findings suggested that it is unlikely that such delayed effects occur.  The examiner also noted an article from the Journal of Occupational and Environmental Medicine pertaining to occupational noise-induced hearing loss wherein the article indicated that previously noise-exposed ears are not more sensitive to future noise exposure.  Moreover, there was insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued.  However, on the basis of available human and animal data, which evaluated the normal recovery process, it is unlikely that such delayed effects occur.

The Board finds that the August 2014 VA opinion is inadequate for evaluation purposes.  Specifically, in determining that the Veteran's current bilateral hearing loss disability is not related to service, the VA examiner did not consider the Veteran's report of a continuity of hearing loss since service.  Indeed, the examiner appeared to indicate that the Veteran had a delayed onset of hearing loss.  Additionally, in finding that the Veteran's current hearing loss is more likely than not due to post-service occupational noise exposure, the Board notes that the Veteran testified at the April 2014 Board hearing that he wore hearing protection during his post-service employment as a construction worker.  The use of hearing protection during the Veteran's post-service occupation was not addressed by the VA examiner.  In light of the foregoing, the Board finds that the August 2014 VA opinion is inadequate for evaluation purposes.  

There is no other medical opinion of record that was obtained following the June 2014 Board remand.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's current bilateral hearing loss disability is related to his service and that the examiner should consider the Veteran's report of a continuity of hearing loss since service as well as his use of hearing protection during post-service employment as a construction worker.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims folder to the VA examiner who provided the August 2014 opinion as to the etiology of the Veteran's bilateral hearing loss disability.  The examiner is again requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service, including his credible report of noise exposure.  In addition, the examiner must address the Veteran's credible testimony under oath of a continuity of hearing difficulty since discharge from service, as well as his report of using hearing protection during his postservice employment as a construction worker.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 
 
2. Thereafter, readjudicate the Veteran's bilateral hearing 
loss disability claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


